department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date tege eo date employer_identification_number legend p s dear ------------------ ei dear ------------------ this is in reply to your ruling_request of date concerning p's proposed transfer to s its own supporting_organization of endowment assets composed of cash publicly held stock securities mutual funds and unencumbered real_estate facts p and s are exempt from federal_income_tax under sec_501 of the internal_revenue_code p is not a private_foundation under sec_509 of the code because p is a publicly_supported_organization under sec_509 and sec_170 of the code p provides foster care residential programs for children who are minors p uniform issue list nos has three group homes and active parent ministry it also provides assistance to displaced single parent families s is not a private_foundation under sec_509 of the code because s is a supporting_organization for the benefit of p under sec_509 of the code s was formed as a fundraiser for p and also to manage endowment investment and real_property supporting p’s activities p proposes to gratuitously transfer to s endowment assets composed of cash publicly held stock securities mutual funds and unencumbered real_estate after these transfers p will continue to carry on the charitable activities described above the purpose of the proposed transfers is to segregate the assets of p to protect them from potential litigation and to allow s to provide investment management of the transferred assets rulings requested p’s gratuitous transfer to s of endowment assets composed of cash publicly held stock securities mutual funds and unencumbered real_estate will not adversely affect the current status of s as an organization described in sec_501 of the code or its current classification as a public charity described in sec_509 and sec_170 p’s gratuitous transfer to s of endowment assets composed of cash publicly held stock securities mutual funds and unencumbered real_estate will not result in unrelated_business_taxable_income to s under sec_512 of the code subject_to income_tax under sec_511 law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_509 of the code provides that an organization that is financially publicly supported under sec_170 of the code is not a private_foundation sec_509 of the code and sec_1_509_a_-4 of the income_tax regulations provide that a supporting_organization under those sections is not a private_foundation sec_511 of the code provide for the imposition of income_tax on the unrelated_business_taxable_income as defined in sec_512 of the code that an organization otherwise exempt from income_tax derives from any unrelated_trade_or_business as defined in sec_513 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 analysis p proposes to gratuitously transfer to s endowment assets composed of cash publicly held stock securities mutual funds and unenc umbered real_estate after these transfers p will continue to carry on its current charitable activities the purpose of the proposed transfers is to segregate the assets of p to protect them from potential litigation and to allow s to provide investment management of the transferred assets therefore the proposed transfers will neither adversely affect s’s current status as an organization described in sec_501 of the code nor adversely affect s’s current classification as a public charity described in sec_509 and sec_170 s’s receipt of the transferred assets from p do not constitute a trade_or_business furthermore the purpose of the transfer is to allow s to provide investment management of the transferred assets thus the proposed transfer is substantially related to s’s exercise or performance of its charitable purpose constituting the basis for its exemption under sec_501 therefore the proposed transfer will not result in unrelated_business_taxable_income to s under sec_512 of the code conclusions accordingly we rule that p’s gratuitous transfer to s of endowment assets composed of cash publicly held stock securities mutual funds and unencumbered real_estate will not adversely affect the current status of s as an organization described in sec_501 of the code or its current classification as a public charity described in sec_509 and sec_170 p’s gratuitous transfer to s of endowment assets composed of cash publicly held stock securities mutual funds and unencumbered real_estate will not result in unrelated_business_taxable_income to s under sec_512 of the code subject_to income_tax under sec_511 this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
